289 F.2d 898
110 U.S.App.D.C. 157
Edwin F. LARK, Appellant,v.Vernon E. WEST, Chairman, et al., Committee on Admissionsand Grievances, Appellees.
No. 15954.
United States Court of Appeals District of Columbia Circuit.
Argued Feb. 2, 1961.Decided March 23, 1961, Petition for Rehearing En BancDenied May 4, 1961.

Mr. James J. Laughlin, Washington, D.C., for appellant.
Mr. Roger Robb, Washington, D.C., for appellees.
Before WILBUR K. MILLER, Chief Judge, and PRETTYMAN and BURGER, Circuit Judges.
PER CURIAM.


1
Appellant, a member of the bar of West Virginia, sought admission to the bar of the United States District Court for the District of Columbia.  The Committee on Admissions and Grievances of that court, after affording appellant a full hearing at which he testified, and after conducting its own investigation, denied appellant admission to the bar.  The Committee's action was based on the fact that while a member of the bar of West Virginia, appellant had been convicted for mail fraud arising out of his activities as an officer of a fraternal insurance organization.  Appellant served seven years of a twelve year sentence after which he received a limited pardon which operated only to restore his civil rights.  The Committee's report recited that appellant had been the principal defendant in the mail fraud case and that he received the most severe sentence of all those charged in the conspiracy.  After full consideration of appellant's evidence, including his conduct since release, the Committee unanimously voted against recommending his admission.


2
The Committee quite properly refused to retry the merits of appellant's original conviction.  The facts recited amply support the action of the Committee and of the District Court in denying appellant's petition for admission to engage in the practice of law in this jurisdiction.  Cf. Carver v. Clephane, 1943, 78 U.S.App.D.C. 91, 137 F.2d 685.  The order of the District Court granting summary judgment for the defendants is


3
Affirmed.